PER CURIAM.
After skirmishing in two States under the uniform child custody law [see: Section 61.132 et seq., Florida Statutes (1979)], the mother was ultimately awarded the custody of two minor children by the Circuit Court of the Eleventh Judicial Circuit in and for Dade County. Subsequently, the trial judge awarded her counsel attorney’s fees in the amount of $8,000.00, which is the subject of this appeal. We reverse.
The services may have warranted a fee, but the record fails to disclose that the father has assets that will enable him to respond to such an order. We therefore reverse the order of fees here under review, and return the matter to the trial court for a further hearing on the petition for fees, at which time fees should be awarded, if any, based on the needs of the mother and her ability or inability to pay a fee and the father’s ability or inability to pay. Patterson v. Patterson, 348 So.2d 592 (Fla.1st DCA 1977); Snider v. Snider, 375 So.2d 591 (Fla.3d DCA 1979); Droubie v. Droubie, 379 So.2d 1331 (Fla.2d DCA 1980); Section 61.-16, Florida Statutes (1979).
*870Reversed and remanded for further proceedings.